Case 4:19-cv-10340-SDD-EAS ECF No. 50 filed 08/24/20          PageID.395    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 DOMINIQUE OLIVE                                    Case No. 19-10340

       Plaintiff,                                   Stephanie Dawkins Davis
 v.                                                 United States District Judge

 DAVID RONALD WILKERSON, et
 al,

      Defendants.
 ____________________________/

                 OPINION AND ORDER MODIFYING
               THE MAGISTRATE JUDGE’S JUNE 30, 2020
             REPORT AND RECOMMENDATION (ECF No. 47)

      Currently before the Court is Magistrate Judge Elizabeth A. Stafford’s June

30, 2020 Report and Recommendation. (ECF No. 47). Magistrate Judge Stafford

recommends dismissing the complaint with prejudice for failure to prosecute. The

address on file with the court is the address all documents, including the report and

recommendation, were sent to. The report and recommendation was returned as

undeliverable. (ECF No. 49). Plaintiff apparently provided the incorrect address

to the court. (ECF No. 25). After the report and recommendation was filed and

mailed to plaintiff at the address provided, the court learned that plaintiff contacted

the court to correct an error in the address on file with the court. However,

plaintiff did not file a written notice of change of address with the court to correct
Case 4:19-cv-10340-SDD-EAS ECF No. 50 filed 08/24/20         PageID.396    Page 2 of 2




the error, which is required to effectively change his address with the court.

Plaintiff has 14 days from entry of this Order to properly modify his address

of record with the court or face DISMISSAL of his complaint. Therefore, the

Court MODIFIES the Magistrate Judge’s Report and Recommendation (ECF No.

47) to allow for the time stated above to formally modify plaintiff’s address and

holds the recommendation to dismiss in abeyance.

      IT IS SO ORDERED.

Date: August 24, 2020                      s/Stephanie Dawkins Davis
                                           Stephanie Dawkins Davis
                                           United States District Judge

                          CERTIFICATE OF SERVICE

       I certify that on August 24, 2020, I filed the foregoing paper with the Clerk
of the Court using the ECF system which will send electronic notification to all
counsel of record and I mailed by United States Postal Service to the following
non-ECF participant: Dominique Olive, P.O. Box 971163, Ypsilanti, MI 48197.

                                           s/Tammy Hallwood
                                           Case Manager
                                           (810) 341-7887
                                           tammy_hallwood@mied.uscourts.gov




                                          2
